927595Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 6-8, 10, 12-14, 16 and 18 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:	
The claims are no longer interpreted under 35 USC 112(f) in view of Applicant’s amendment and remarks submitted 06/16/2022.
The Provisional Double Patenting is withdrawn in view of the fact that it appears the instant application will be issued prior to pending Application 16/888,928.
The previous rejections of the claims under 35 U.S.C. § 112(b) are withdrawn in view of Applicant’s amendment and remarks.
	The previous rejections of the claims under 35 U.S.C. § 101 are withdrawn in view of Applicant’s amendment and remarks. In particular, the claimed invention involves 3D rendering (e.g., “…rendering, by the computing entity, the 3-D model of the illustrative asset and a 3-D model of the second set of assets in accordance with the updated illustration approach and with regards to the second set of knowledge bullet-points to transform the second set of knowledge bullet-points into 3-D frames of a second descriptive asset using the updated illustration approach, wherein the second descriptive asset represents the second learning object”) and as a result, the “pen and paper” analogy is no longer applicable. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’). A sheet of paper is a two-dimensional surface having an area, but lacking a three-dimensional volume. The rules of drawing allow us to imagine what is drawn in the two dimensions of the paper exists in three-dimensional space, but that is our imagination. In SiRF Tech,  the Federal Circuit found that “calculations here can be performed entirely in the human mind. Here, as described, the use of a GPS receiver is essential to the operation of the claimed methods”. SiRF Tech., at 1333. Similarly, the Examiner determines the claimed 3D rendering cannot be performed by a human on a 2D surface. In Research Corp. Technologies, Inc. v. Microsoft Corp., 627 F.3d 859 (2010), the Court observed that the claimed methods incorporate algorithms and formulas that control the process for rendering a halftone image, but that the claimed algorithms and formulas which form a significant part of the claimed combination, do not bring this invention even close to the degree of abstractness that would override the statutory categories and context. Research Corp., at 869. Similarly, the Examiner finds any abstract concepts which underlie the claimed invention “do not bring this invention even close to abstractness that would override the statutory categories and context.” Research Corp., at 869.
	In view of the foregoing, claims 1, 2, 4, 6-8, 10, 12-14, 16 and 18 integrate the judicial exception into a practical application.
	The previous rejections of the claims under 35 U.S.C. § 103 are withdrawn in view of Applicant’s amendment and remarks.
	In view of the foregoing, claims 1, 2, 4, 6-8, 10, 12-14, 16 and 18 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715